Citation Nr: 9935407	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-01 756A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical herniated discs, post-operative, with radiculopathy.  

2.  Entitlement to a compensable evaluation for low back pain 
with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Initially, the Board notes the RO received a timely notice of 
disagreement, as well as a timely request for extension and a 
timely appeal.  38 C.F.R. §§ 20.302, 20.303, 20.305(a) 
(1999).  


REMAND

The November 1996 rating decision granted service connection 
for neck and back disorders.  However, the November 1997 
statement of the case listed the issues as service 
connection.  While the statement of the case did discuss the 
rating, it did not address ratings based on limitation of 
motion or other bases pertinent to this case.  The veteran 
must be given a supplemental statement of the case which 
clearly addresses the rating issues.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
The Court determined that 38 C.F.R. § 4.40 specifically 
refers to disability due to lack of normal "endurance", 
provides for a rating to be based on "functional loss . . . 
due to . . . pain", and states that "a part which becomes 
painful on use must be regarded as seriously disabled."  
(Emphasis by Court).  Furthermore, section 4.40 provides that 
"[i]t is essential that the [rating] examination . . . 
adequately portray the . . . functional loss."  (Emphasis by 
Court).  The examiner should express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should, if feasible, be 
'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups.  
DeLuca, at 205.  

Here, on the August 1996 VA examination, the physician 
diagnosis a painful neck and low back pain but did not 
describe how pain limited function.  Under these 
circumstances, another orthopedic examination is required to 
assess how pain and other factors in 38 C.F.R. §§ 4.40, 4.45 
(1999) limit function.  Additionally the file indicates some 
nerve involvement and the veteran should be given a 
neurologic examination.  Also, outpatient treatment reports 
subsequent to the August 1996 examination indicate worsening 
symptomatology.  This indicates that staged ratings may be 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
entire claims folder, including a copy of 
this Remand, must be made available to 
and be reviewed by the examiner prior to 
the examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The physician should provide 
complete rationale for all conclusions 
reached and should specifically express 
an opinion on the following questions:  

a.  What is the range of cervical and 
lumbar spine motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the cervical and lumbar spine including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  The RO should schedule the veteran 
for a VA neurologic examination.  The 
entire claims folder, including a copy of 
this Remand, must be made available to 
and be reviewed by the examiner prior to 
the examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The physician should provide 
complete rationale for all conclusions 
reached and should specifically express 
an opinion on the following questions:  

a.  Identify all nerves involved, by the 
specific nerve and by the any spinal disc 
involved.  

b.  Fully describe all function deficits 
resulting from the neurologic impairment.  

3.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1999) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If a requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

5.  The RO should review the veteran's 
claim.  The RO must consider if staged 
ratings are appropriate.  See Fenderson.  

6.  If the highest possible rating is not 
assigned, the RO must issue a supplemental 
statement of the case which clearly 
addresses the rating matters, including 
the criteria for ratings based on 
limitation of motion, any applicable 
neurologic deficits and any other criteria 
which the examinations indicate might 
apply.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993).  If the RO finds that staged 
ratings under Fenderson are appropriate, 
it must discuss the evidence which 
supports each level of evaluation.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


